 

Exhibit 10.31

FIFTH AMENDMENT

This Fifth Amendment, with the effective date of February 17, 2015, is to the
Exclusive License Agreement dated December 21, 2006, as amended by a First
Amendment dated July 30, 2007, a Second Amendment dated June 1, 2008, a Third
Amendment dated June 30, 2009, and a Fourth Amendment dated August 1, 2013 (the
“License Agreement”) between Massachusetts Institute of Technology (“MIT”) and
Cerulean Pharma Inc. (formerly known as Tempo Pharmaceuticals Inc., “COMPANY”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the License Agreement.

Whereas, COMPANY has represented to MIT that it continues to devote substantial
resources in an attempt to develop nanotechnology therapeutic products based on
the technology of the Patent Rights.

Therefore, COMPANY and MIT agree to amend certain provisions of the Third
Amendment to the License Agreement to extend certain deadlines as follows:

1.

Section 2 of the Third Amendment shall be replaced in its entirety as follows:

The diligence terms of Sections 3(b), 3(c), 3(f), 3(g), 3(h), 3(i) and 3(j)
shall be deleted in their entirety, but with the understanding that new
diligence terms shall be agreed upon by the parties in accordance with Section 2
below by September 30, 2015.

2.

Section 4 of the Third Amendment shall be replaced in its entirety as follows:

By June 1, 2015, COMPANY shall present to MIT a plan for development of Licensed
Products under the PATENT RIGHTS which is satisfactory to MIT and a proposal for
new diligence terms for development of Licensed Products. Thereupon, COMPANY and
MIT shall negotiate in good faith the new diligence terms, which terms, once
agreed upon, shall be added by further amendment to the License Agreement. In
the event that COMPANY and MIT are unable to agree on new diligence terms by
September 30, 2015, MIT may, at its sole discretion, terminate the License
Agreement immediately upon written notice to COMPANY.

3.

Section 6 of the Third Amendment shall be replaced in its entirety as follows

If at any time prior to September 30, 2015, if MIT becomes aware of a third
party wishing to have a license to the Patent Rights to develop Licensed
Products; and provided that (a) COMPANY has not provided MIT with a satisfactory
plan for development of the Patent Rights according to Section 4 above; and (b)
COMPANY is not in active negotiations with the third party at the time that MIT
becomes aware of the third party's wishes for a license; then:

(i)

MIT shall request from both COMPANY and the third party, development plans to
bring one or more Licensed Products to market;

(ii)

MIT shall evaluate the development plans based on capability and commitment of
each party to develop Licensed Products and bring them to market, and shall
choose the plan it considers to be in the best interests of the
commercialization of the Patent Rights, at its sole discretion; and

(iii)

if the third party’s plan is considered superior to that of COMPANY, MIT may, at
its sole discretion, either terminate the License Agreement or limit the Field
of Use or exclusivity of the License Agreement.

4.

Except as specifically modified or amended hereby, all other terms and
conditions of the License Agreement shall remain unchanged and in full force and
effect.

IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be executed
under seal by their duly authorized representatives.

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY

 

CERULEAN PHARMA INC.

 

 

 

By:

/s/ Lita Nelson

 

By:

/s/ Alejandra Carvajal

Name:

Lita Nelson

 

Name:

Alejandra Carvajal

Title:

Director, Technology Licensing Office

 

Title:

General Counsel

Date:

Feb 20, 2015

 

Date:

2/23/15

 

Page 1 of 1